Citation Nr: 0937641	
Decision Date: 10/02/09    Archive Date: 10/14/09

DOCKET NO.  99-11 131 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for a rash on the 
groin, hands, and feet, to include as a result of exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1967 to May 
1969, and from November 1984 to June 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified before the undersigned at a videoconference hearing 
which was conducted in January 2004.

The issues on appeal were last before the Board in June 2006 
when they were denied.  The appellant appealed the denial to 
the United States Court of Appeals for Veterans Claims (the 
Court).  By Order dated in November 2007, the Court remanded 
the issues on appeal back to the Board for compliance with 
instructions included in a November 2007 Joint Motion for 
Remand.

In July 2008, the Board remanded the issues back to the 
RO/AMC for additional evidentiary development.  

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required on his part.

REMAND

In its July 2008 remand, the Board directed, in part, that 
actions should be taken to secure the veteran's complete 
service treatment records for the period from June 1967 to 
August 1968, to include, but not be limited to, records of 
hospitalization at the U.S. Army Hospital in Okinawa covering 
the period from June 1968 to mid-August 1968.  The Board 
further directed that the efforts to obtain this evidence 
must continue until all the records are obtained unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  The 
RO made another attempt to obtain service treatment records 
for the Veteran and additional medical records were received.  
However, no medical records dated between June 1968 and 
August 14, 1968 were received.  There were no records from 
the Army Hospital in Okinawa, Japan.  An RO document 
associated with the claims file has been annotated indicating 
that the service treatment records were enclosed and to let 
the sender know if any were missing.  The RO did not send 
additional requests to determine if any medical records from 
the U.S. Army Hospital in Okinawa dated from June 1968 to mid 
August 1968 were available.  VA has not been informed that 
the records do not exist and the October 2008 annotation 
suggests the possibility that further searches might be 
fruitful.  The Board notes it would be helpful if the search 
for records specifically requested the in-patient clinical 
records from the Army Hospital in Okinawa, Japan for the 
period between June 1968 and August 14, 1968.

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  In 
light of the foregoing, this case must be remanded again for 
the actions set forth below.  

The Veteran's representative has argued that a February 2009 
VA skin examination was inadequate as the examiner provided 
an incomplete rationale for concluding that the Veteran's 
skin disorder was not due to exposure to herbicides in 
service.  The examiner found that hand/foot dermatitis and 
tinea cruris were less likely than not service related as the 
skin disorders developed more than one year after the 
Veteran's discharge, without further elaboration.  The Board 
finds this rationale is also lacking.  Another VA examination 
is required.  

The Veteran's representative has argued that the etiology 
opinion included in a February 2009 VA spine examination was 
also inadequate as it was based on an inaccurate factual 
background.  The representative noted that the Veteran 
reported that he had had intermittent neck symptomatology 
since the time of the original in-service neck injury.  The 
rationale provided by the examiner, however, was that there 
was no relationship between current neck problems and active 
duty service as there was a long interval before the Veteran 
started experiencing symptoms in his neck after his 
discharge. The Board notes that the Veteran is competent to 
report on the presence of neck pain.  The Board finds that 
another VA examination is required in order to obtain an 
etiology opinion which takes into account the Veteran's 
reported history of intermittent neck symptoms since active 
duty.  

Accordingly, the case is REMANDED for the following action:

1.  Action should be taken to determine if 
the Veteran's complete service treatment 
records have been associated with the 
claims file.  The Board is particularly 
interested in obtaining records of the 
Veteran for hospitalization at the U.S. 
Army Hospital in Okinawa, Japan, covering 
the period from June 1968 to mid-August 
1968 as well as any records from his 
service in Vietnam.  A request for the 
"in-patient clinical records" from the 
U.S. Army Hospital in Okinawa, Japan, for 
the pertinent time must be made.  The 
efforts to obtain this evidence must 
continue until all the records are 
obtained unless it is reasonably certain 
that such records do not exist or that 
further efforts to obtain those records 
would be futile.  If the records do not 
exist or if further efforts to obtain this 
evidence would be futile, this fact should 
be reduced to writing and associated with 
the claims file.  

2.  Schedule the veteran for an 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of the claimed 
residuals of a neck injury.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should review pertinent 
documents in the veteran's claims file and 
include an annotation in the examination 
report indicating that he/she reviewed the 
claims file.  If residuals of a neck 
injury are diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
disability had its onset during active 
service or was otherwise linked to the 
veteran's active service.  The examiner 
must address the Veteran's reports of 
continuity of neck symptomatology from the 
time of service to the present in 
formulating the opinion as to etiology.  A 
complete rationale for all opinions should 
be provided.

3.  Schedule the veteran for an 
examination by an appropriately qualified 
health care professional to determine the 
nature, extent and etiology of the claimed 
rash on the groin, hands, and feet.  All 
indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  The examiner should 
review pertinent documents in the 
veteran's claims file and include an 
annotation in the examination report 
indicating that he/she reviewed the claims 
file.  If a rash on the groin, hand and/or 
feet is diagnosed, the examiner must 
express an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent); at least as 
likely as not (i.e., probability of 50 
percent); or less likely than not (i.e., 
probability less than 50 percent) that the 
disability had its onset during active 
service or was otherwise linked to the 
veteran's active service.  A complete 
rationale for all opinions should be 
provided.  The examiner must address the 
length of time between active duty and the 
development of skin disorders and provide 
a rationale as to how this fact pattern 
affects the opinion as to the etiology of 
the skin disorders and should support the 
opinion by citations to competent medical 
evidence.  This includes addressing how 
such a fact pattern relates to the claim 
for service connection for a skin disorder 
based on exposure to herbicides.  

4.  Review the claims file, to include the 
additional evidence if any, and determine 
if any of the benefits sought can be 
granted.  The veteran and his 
representative should then be furnished an 
appropriate supplemental statement of the 
case specifically considering all evidence 
received since the last supplemental 
statement of the case.  After they are 
afforded an opportunity to respond, the 
case should be returned to the Board for 
appellate review.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

_________________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

